Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 7/4/2019.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 20160352119 A1, hereinafter Noh) in view of KR 10-2017-0060714 (of record from IDS filed 3/10/2021, hereinafter KR)
1. Noh teaches a charger comprising: 
a case (100) having one side at which an opening is formed and the other side to which a terminal portion (160) is coupled; 
a printed circuit board (paragraph 0061) having a front surface and a rear surface on which electronic components are mounted (paragraph 0061), respectively, and inserted into the case through the opening of the case (figs 2, 3); 

a cover closing the opening of the case (140, fig 1).

Noh fails to teach a heat insulating member disposed inside the case and formed to cover the electronic components mounted on the rear surface of the printed circuit board to block heat generated from the electronic components of the printed circuit board from being transferred to an entire surface of the case; and
KR teaches a heat insulating member (porous layer) disposed inside the case and formed to cover the electronic components ([0016] recites ‘porous layer may be disposed between the heat sink and the housing’) mounted on the rear surface of the printed circuit board to block heat generated from the electronic components of the printed circuit board from being transferred to an entire surface of the case ([0016] recites ‘to prevent conduction of heat generated from the electronic component’); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heat radiation member 130 with an insulator as taught by KR into the device of Noh. The ordinary artisan would have been motivated to modify Noh in the above manner for the purpose of preventing conduction of heat generated from the electronic component (KR [0016]).

	
2. Noh and KR teach the charger as claimed in claim 1, wherein the heat insulating member is formed integrally with the case (KR [0041] recites ‘the porous layer is coated on the housing 100’, while Noh [0071] recites ‘Meanwhile, the inner case 110 may be formed integrally with the radiation member 130 by insert-injection’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by KR into the device of Noh. The ordinary artisan would have been motivated to modify Noh in the above manner for the purpose of preventing conduction of heat generated from the electronic component (KR [0016]) while having a simple and economical manufacture (KR [0041]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of KR, further in view of Byrne (US 20170317533 A1, hereinafter Byrne)
3. Noh and KR teach the charger as claimed in claim 1, but fail to specifically teach that the case includes a pair of slots disposed in inner side surfaces thereof, and the pair of slots have grooves in which both ends of the printed circuit board are provided.
Byrne teaches a case (20) includes a pair of slots (84, fig 7) disposed in inner side surfaces thereof, and the pair of slots have grooves (86, fig 7) in which both ends of the printed circuit board are provided ([0051] recites ‘In the illustrated embodiment, three pairs of ribs 84 and corresponding grooves 86 provide insertion and mounting spaces for up to three circuit boards or other generally planar structures to be positioned inside lower housing chamber 76’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Byrne into the device of Noh and KR. The ordinary artisan would have been motivated to modify Noh and KR in the above manner for the purpose of easily installing the PCB to a specific location.

Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Stinauer (US 20180345025 A1, hereinafter Stinauer)
1. Noh teaches a charger comprising: 
a case (100) having one side at which an opening is formed and the other side to which a terminal portion (160) is coupled; 
a printed circuit board (paragraph 0061) having a front surface and a rear surface on which electronic components are mounted (paragraph 0061), respectively, and inserted into the case through the opening of the case (figs 2, 3); 

a cover closing the opening of the case (140, fig 1).
Noh fails to teach a heat insulating member disposed inside the case and formed to cover the electronic components mounted on the rear surface of the printed circuit board to block heat generated from the electronic components of the printed circuit board from being transferred to an entire surface of the case; and
Stinauer teaches a heat insulating member (127) disposed inside the case and formed to cover the electronic components ([0050] recites ‘This second thermal diffuser 123' may take the place of the thermally insulating material 127 as shown in FIG. 8B, or may occur between the circuit board 124 and the thermally insulating material 127 (not shown)’) mounted on the rear surface of the printed circuit board to block heat generated from the electronic components of the printed circuit board from being transferred to an entire surface of the case ([0045] recites ‘the thermally insulating material 127 will prevent heat from the primary coil 126 and distributed by the thermal diffuser 123 from reaching the inside surface of the bottom housing portion 125b’); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Stinauerinto the device of Noh. The ordinary artisan would have been motivated to modify Noh in the above manner for the purpose of distributing heat over a large area (note Stinauer [0040] recites ‘Thermal diffuser 123 acts as a heat sink, and provides a heat transfer path away from the primary charging coil 126, thus distributing this heat over a larger circular area’).

4. Noh and Stinauer teach the charger as claimed in claim 1, wherein Stinauer further teaches the heat insulating member (127) is disposed to be spaced apart (since [0050] recites ‘This second thermal diffuser 123' may take the place of the thermally insulating material 127 as shown in FIG. 8B, or may occur between the circuit board 124 and the thermally insulating material 127 (not shown).’) from the electronic components disposed on the rear surface of the printed circuit board (124, fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Stinauerinto the device of Noh. The ordinary artisan would have been motivated to modify Noh in the above manner for the purpose of distributing heat over a large area (note Stinauer [0040] recites ‘Thermal diffuser 123 acts as a heat sink, and provides a heat transfer path away from the primary charging coil 126, thus distributing this heat over a larger circular area’).

	
5. Noh and Stinauer teach the charger as claimed in claim 1, wherein Stinauer further teaches that the heat insulating member (127) is disposed between the printed circuit board (124) and one side portion of the case (top of 102, fig 8c) to be spaced apart from each of the printed circuit board (spaced apart from the pcb since 123 is between 127 and the pcb) and the one side portion of the case (at least partially spaced apart from the case since the shape of 123 is bent)

Also note that Stinauer ([0051]) recites ‘Any of the modifications described earlier may be used with the design of FIG. 8C: for example, one or more thermally insulating materials 127 may be used (e.g., with one on the top and one on the bottom); the thermal diffuse 123 and 123' may overlie the coil portions 126a and 126b; etc’, see also fig 8c)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Stinauerinto the device of Noh and KR. The ordinary artisan would have been motivated to modify Noh and KR in the above manner for the purpose of distributing heat over a large area (note Stinauer [0040] recites ‘Thermal diffuser 123 acts as a heat sink, and provides a heat transfer path away from the primary charging coil 126, thus distributing this heat over a larger circular area’).

6. Noh and Stinauer teach the charger as claimed in claim 1, wherein Stinauer teaches a heat insulating member (127) is disposed between the printed circuit board (124) and one side portion of the case, and 
the heat insulating member includes: 
a central portion (see annotated fig 8b); and 
end portions (see annotated fig 8b) positioned at both sides of the central portion with the central portion interposed therebetween (see annotated fig 8b), 
the central portion being recessed from the end portions toward the one side portion of the case (based on the shape of 123, fig 8b)

    PNG
    media_image1.png
    496
    831
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Stinauerinto the device of Noh and KR. The ordinary artisan would have been motivated to modify Noh and KR in the above manner for the purpose of distributing heat over a large area (note Stinauer [0040] recites ‘Thermal diffuser 123 acts as a heat sink, and provides a heat transfer path away from the primary charging coil 126, thus distributing this heat over a larger circular area’).

7. Noh and Stinauer teach the charger as claimed in claim 1, wherein Stinauer further teaches the heat insulating member is formed of one material, and the heat insulating member includes an insulating material (Stinauer [0044] recites ‘the thermally insulating material 127 may comprise a foam material, such as a urethane foam, and more particularly may comprise a Poron urethane’).

8. Noh and Stinauer teach the charger as claimed in claim 1, wherein Stinauer teaches further comprising an additional heat insulating member disposed inside the case and covering the electronic components mounted on the front surface of the printed circuit board (Stinauer [0051] recites ‘Any of the modifications described earlier may be used with the design of FIG. 8C: for example, one or more thermally insulating materials 127 may be used (e.g., with one on the top and one on the bottom); the thermal diffuse 123 and 123' may overlie the coil portions 126a and 126b; etc’, see also fig 8c).

9. Noh and Stinauer teach the charger as claimed in claim 8, wherein Stinauer further teaches the additional heat insulating member has a length different from that of the heat insulating member (since 123’ is longer than 123 in Stinauer fig 8B).

10. Noh and Stinauer teach the charger as claimed in claim 8, wherein Stinauer further teaches the additional heat insulating member is disposed to be spaced apart from the other side portion of the case, such that an air layer is formed between the additional heat insulating member and the other side portion of the case (since 123 is curved, figs 8A, 8B).

11. Noh and Stinauer teach the charger as claimed in claim 8, wherein Stinauer further teaches the additional heat insulating member is manufactured separately from the case, and ends of the additional heat insulating member are coupled to an inner side of the case ([0044] recites ‘Thermally insulting material 127 serves different purposes. First, it can have tacky surfaces on both of its sides, which can adhere to the bottom side of the circuit board 124 and to the inside surface of the bottom housing portion 125b’).

12. Noh and Stinauer teach the charger as claimed in claim 8, wherein Stinauer further teaches the heat insulating member and the additional heat insulating member are formed of an insulator (Stinauer [0044] recites ‘the thermally insulating material 127 may comprise a foam material, such as a urethane foam, and more particularly may comprise a Poron urethane’).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Stinauer, further in view of Official Notice
13. Noh and Stinauer teach the charger as claimed in claim 8, wherein Stinauer further teaches the heat insulating member and the additional heat insulating member are composed to be integrally with the cover ([0044] recites ‘Thermally insulting material 127 serves different purposes. First, it can have tacky surfaces on both of its sides, which can adhere to the bottom side of the circuit board 124 and to the inside surface of the bottom housing portion 125b’).
However one could argue that Stinauer fails to teach that the heat insulating member and the additional heat insulating member are composed to be integrally with the cover
it has been held that integration of parts is obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the insulating material 127 with the cover. The ordinary artisan would have been motivated to modify Stinauer in the above manner for the purpose of protecting from mechanical shock.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841               

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841